XoaorablrUhrlburnaH. Q1a.r
0suBty Attornry
Marl.8 coumty
fer0r80n ( Texer
Deer olrr                        dplslonx0. o-u79
                                 RI: Xaxlmm roaprnrrtlon   for the
                                      Cotmtr Judgs of Yerloa doonty.

             TOW l$ttOr TOqUerting the ODiJlitXl
                                              Of this dOpmWIt
on the questionrtatedtherslnroeas a8 Sollmrr
          *I hats been raqasrtsd by Jodge A8a B. Rem8ey,00;unz
    Judge of LlarlonCounty,Terar,  and other intareste6
    to obt&ln an opinionfrom your deputacaf on the folp"OW&J '
    qaortlonr
          "Whet      lr    t&r aerirnr salary that may bo rot by ths
    ~mni88i~u8'           hurt of MUiOn huts,     Tues,  ia DyPlMt
    at   rrrvlorr   ot thr Countr Jo       si YUlari Qoulatf,
                                                            Texa8?’
                                  T 5,
             lutJ.ale Je83 B.S., 19         aI   uoaA.4,     a08   8ht
    in Qoantlrr     rontalning 25,000 lnheblbnb8     888, the
                                                 or I-
    yott       Judge, amcng othu OfllMrB, #ball re*oiva *eatf-
         Lal rad Dollars    0r fur*    Marion Uonntr rateins
    lrrr than 25 000 l&i tlbanta, but ha l texaNa mlutlon
    or over Elghkllle~~ Dollarrat thrtimr         tha County
    Jutgr'r salary ns ret br the Oorni~rlonexr’ Oourt.
          lAetl.n(       ~
                   la ursplmo?   to Irtleh 3926, soatlon f,
    whloh rvaar 88 toPlower
          **ror pe8iabg otar     tbr cad88i0n*r8@     oourt, owe-
    lnglleotlon8 a& maklng rotaxar thrrrof,haula ad aeta-
    lining rid2 ama      aal tranuotlag alI ethm afftalaI business
    sot otherwl.rr providedror, he (Cow&y Jtdgo) &all reeolro
    rush selaxr tromtho County l!reeruq a8 thr Cmeisrlowrr~
              alla  him br or&or,*
             rrlonsrr@Court    ei Mu1011 Qowt rla the relsry
       the CountyJIlagr ia 1939, by Or(l.r(L 3 ~urtared at tity-
    86~~  Bun&a& Dollerr par far, pwebh ronthlt, It ir
    edmlttodthat the isam of otfioc rarmd by tha hunty JuQe
    51wei eraud Three mudred Dollur par yaer and that thr
t[OaUabl# 8hOlbUE.               & @lOWOF, w                2


       oolmty Juag8 has nwq rwblt.4     es                                      ltla   th emsx h m
       of ZLru Thousuad DollUS par Jur,                                         18 thb Uw
       that     q       QouatJ Jud
      my ~OS~d&$.4Or’
                       8                            W-tY JuW of h?i.a Qouty     ka#
      broa borko4 r y’%hr               ateto        Atdltor ml ii104 with tbr w
       tZOuU          Of ?ablIr hOOWlt8              ia lidin        but 80 QmOSUm hgg
      8VU boon TdSr(. Pata    rOO@&u    Of lli8                           d&t     to   rO#Olv8
      tho reluf   flrad bt thr O,amlrrianar’                              Oourt, tmit:             .
      woo.oQ    psr you*
                 *Au oplaiontram pu           CLopartaont oluiiylng tho kr
      rolmt~vo to          tha    mI(          .t that the QountyJtdgo lu
      rUblvb odor thr                rlrouwtaubrr huola rrlato& wlu br
      lg p r o elet
               r l,*
                 PuiOn               h&8
                               dortnty          a    ~O~dlatiOliOf 11,454 iRh4bit4ntr
rooorQlng       t0 the        1940 fbddrrti         OOMW        Ud   tb     OOMt~      Ofl-idd.8
a?   #ail     eOWty      uo      OmpenratOd          On 8   400 basil.
           Art1010 3665, vrrlmA’8                       Anhotetba         Olvll metutu,
DrotidOS fn DUtI
                    "&OODt   l8 OthOni80   prOVi6Od       8 kt,                         tho
       Knurl          fob8 that mar bo rOtalMA   br pr
       $pif             OttiOUS BUtfOWd     in thlr hPtiS&~i?.i%                               iif


                       fr lOtIdiOS OOStddIkg tWUtt~
                    ‘1 ,                          ih e (25                            ooo)
       thOUSeE or 1088 iahebltmtr: tiUUty -0,                                     DidriOt 02
       Crlmlul  DirtrlotAttoraori fIbmiff,Qowkty Qlork, Oounty
       Attornof, Dl8trIrt @ark, Tax -odor,   Tu A880880r,
       Or thr A88o880? ud CO~OStOE Of T-08, %‘Utr-iOW    HUB-
       4 r o d(#2@ 0.00)
                     Do lla r l
                              sesh Jostloooi the PUOO an6
       &wtablo, Tuolro Hundrdj$~PbO.06) %l1US lwh h r
                    9....
                    Arti010      3891, vO?llOli'S bQOt&Od                 QiTil    StrtUtOS,
made ln pert es ?ollorr:
               -oh    offiou nad      ia this 6hQtU     #ha   f&S% Omt
       0r thb 0wMt       roer or hi8 0rri0r pay Or k
       allorrd   hb war     tho prarirloar   o? htirlo
       dth the 8el~r1.8 of hi8 aSSi8tUtS         lad 60
       authorhad oxpearerunda hrtlolo 3899, aa
       ll.0.8~~~ t0 OotO? lO#tS ab ~M.WdUS Q OS UiUtOVOr S=Otf
       bead ray bo roqulrod by law. I? the rauat ?oea of saoh
       orrlo~ oollootou la any yoer bo muo thu tho amount rooda
       to pay   the uountr eboro rpooiiio4, wo W             bo 6ooaod
       ~0484    r048,  and #hall br   ~,rpored  or  ln the mannor horrlu-
       aSt4r prcwlded.
Xoaoxrblo Qelbmra8 & a##v8r, -0                  )



           (25 ooo'p 80~8i88 OOStiilh@     tWU%y-?iVS thOU#Ud
                    or Us lahabltUt8, Dirts ot and bounty
           0??10~8 USd      hOrOia 8bdl  rOt8i8 OJW-thir(;Of 8Wh
           a8888 foes utlf     SUok oso-thlrt tomthor    dtk tko
           aPoU&tS SpOO1?id in titi#lO j88) UOUtS        t0 ?hXOO
           drOU#Ma mh?#       (63 ooo.). ~OO~~8~O??i8OrO Shed
           rotrln oae-third   dl    oaoh lno-thlti, togothor with
           tho emouut rpr8lilo4in &tIOlo 963, emant to Wmrtom
           xunarsa BOllare ($400.).
                    .. . .a

           A8 wo andorrtand  your rrqurrt, foa aorlra to &or,
*ht  Ia tho mxlmuw amount or a-o??Irlo eoorponretlen   that
may bo legally ellomd the   ooanty juur a? Perlen oounty.

                    #rtIolo 3895, foraon’r   AMotata4       dirll Etatutu,
JMTidOSt

                    93x0 Ocml#lonorr*     Qowt       lr heroby aoburoa   tror




           or Sam       etia    ral aooas ?08# ellswad to       br rot&M        b
           um uu P4 th’ls
                       lhptar.    pMtla8d, howaTer thr u arflo r 0
           h a r oluth
                   lu o r iis  d bo allow4 aalr &or an oppor$mltf
                            #hell
           for   l pabllo    hoerlag an4 only upon tho e?rlrratlro rota er
           at lOa     the8     aambrrr Oith0 ~~881On0r8'          q6urt."

             Wlu   Art1010 38d3 ana Artlelo J891, 8~~1, thr mu.lma
oaponoetloa and tho oxaoss ?OH allaod to br retelm           by the
louety judgr or Marl01   cotmty18 the0    thousand ((3 ooo.1   belbr#
Pa r-e       When Oh& ooaponaetlone~4 aou#      ?ooS edem4 bl thuo
mtatutoo 40 not lxoood the maxirol c      ULSR ~O~ma l6.Oo88rOOO
provided thorrin thm b# rirtuo of Art  -Y 010 3895 rupra,tho OO~all-
dOIW8' 6OtW8 18 lU8h Or iWd    t0            tilO
                                               l -8
                                          OB.pMMt~OU   ?O? U O??iOiO
BUTi      ‘h  84  UOUt,    rO~id46 the OOiILpM88tiW ?Or OX Offi
8WiO'J8 togsthor with tii 0 8OEpWl88tiOSl  ma eLIDo ?048 d.lOwe&
by law do not rxooed the maxlmtm of three thousand dollerr pm
war.    In othu words,   In oompllenorwith Artiolo 3895, sapra,
the 8onni88iOMr8' ObllftIs euthorisadt0 allow atiyeQOMt 88 Sm--
   aatlon for ex orrioio 8errleo8 rh8n mah 8want rhdl not iaoroarr
rhe aoappsnsatlon  of thr offlalal baron4 the maS.Wuu or oompenoatIon
.




    cad a.~##   ?OOS sllaad                         to bo ntdned                br the offirer   MdOr
    8hO ?SS!RgObg   88dU8U.                  (8U                  888r    u2,    ?RXRO 38918     da!LoO,
    Vol.     u,       ana        Aa&ormon Oouaty                  vs. Eopkin8,187 8.W. 119)
                                                                                        F
                            ft    f8    OW    furtherOpi.lliO~     that    U Offid      0
    8h   ?Oi th8 Way                         j~&0     BUS8 b0 a0w0a        MaU   ti by
    Of &ZtiSlO 3895,                    SUwa        Md lb08 uti@l.      )9ti,  ~U11011’8 hUlOtd&
    Oitil        8~tUt.S.               ti   td8     ~dM@OtiOll,   W@ dL,@Rt tOUZ attUth
    to two of oar oplnlonr Roa.                              O-1017 end O-3136aonrtrulagoorteln
    IpWiSiOM                Or     miOi*        3926,        SUp U. w0lIZOlO80          OOpiU    Of   8hrSO
    opinlony         -ior        your    00n~utla~oo.
             .
               Trwtlug that
    lqulxy , wa uo




    APPROVED MAR. 26, 1942
    (Slgld 6RomR wtLw8
    tir#t        hS$StMIt              Attaaaey         oaaorel
                                                                     .d

    xx: rr

    -018.                                                                 ISPRWH) OnxIOH aoM!dIPPEE
                                                                              By B.W.B. Oheirm